DETAILED ACTION
This action is in response to the filing of 2-9-2022. Claims 102-121 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 102-121 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Linner et al. (“Linner” 20120239761 A1) in view of Sojian 20110241981 A1.
Claim 102: Linner discloses a system for executing an action related to input data from a user of a personal computing device, the system comprising:
the personal computing device having a data entry system; an input application manager resident on and executed by said personal computing device and operatively coupled to the data entry system so as to receive input data from the data entry system, the input application manager configured to identify a plurality of input patterns from the input data and to assign each of the plurality of input patterns to one or more categories (Paragraphs 35, 106-109, 118 (messaging module process text) and 120-122; input manager analysis information for targeted areas);
a plurality of secondary applications resident on and executed by said personal computing device and arranged to selectively receive said input data (Paragraphs 106-109 and 120-122; modules receive input data and locally stored); 
wherein the input application manager is configured to selectively send the input pattern activity notification to the at least one application based upon the one or more categories registered by the at least one registered application (Paragraphs 106-109 and 120-122; analysis of targeted areas); 
Linner may not explicitly disclose at least one registered application selectively registered with the input application manager so as to automatically receive an input pattern activity notification associated with one or more of the inputs; 
Sojian is provided because it discloses registered applications that receive input event notification from the manager (Paragraph 6 and 30). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way and provide registered applications accessible to process captured inputs in Sojian. One would have been motivated to provide the functionality for a more efficient and secure operation with  specific analysis protocol. 
Claim 103: Linner and Sojian disclose a system of claim 102 wherein: the one or more categories are selected from a group consisting of a measurement conversion category, a currency category, a number category, an appointment category, a task 
Claim 104: Linner and Sojian disclose a system of claim 102 wherein: the plurality of secondary applications includes a text messaging application and a searching application (Linner: Paragraphs 32 processes text messages and 70).
Claim 105: Linner and Sojian disclose a system of claim 102 wherein: the plurality of secondary applications selectively receive said input data via said input application manager, the input application manager being configured to transparently pass the input data from the data entry system to an active one of the plurality of secondary applications (Linner: 106-109 and 120-122).
Claim 106: Linner and Sojian disclose a system of claim 102 wherein: the plurality of secondary applications selectively receive said input data directly from the data entry system independent of said input application manager. (Linner: Paragraph 101; direct access).
Claim 107: Linner and Sojian disclose a system of claim 102 wherein the at least one operation comprises:
retrieving, by the at least one registered application, information related to the input pattern activity notification; and
displaying, by the at least one registered application, the information on the personal computing device (Linner: Figure 4b and Paragraphs 93, 96-97 (applications collect information that is presented)106-109 and 120-122 and Sojian: Paragraph 6 and 30; registered application).
Claim 108: Linner and Sojian disclose a system of claim 107 wherein: the information includes an audio/visual file (Linner Paragraph 82; video file).
Claim 109: Linner and Sojian disclose a system of claim 107 wherein: the at least one registered application is at least one of the plurality of secondary applications resident on said personal computing device that retrieves the information locally from the personal computing device (Linner: Figure 6b Paragraph 35 and Sojian: Paragraph 6 and 30; registered application).
Claim 110: Linner and Sojian disclose a system of claim 107 further comprising:

Claim 111: Linner and Sojian disclose a system of claim 107 further comprising:
a remote server device in communication with the personal computing device; wherein the at least one registered application is a remote application resident on said remote server device that remotely transmits the information to the personal computing device (Figure 1 and Paragraph 33; server).
Claim 112 is similar in scope to claim 102 and therefore rejected under the same rationale. 
Claim 113 is similar in scope to claim 103 and therefore rejected under the same rationale. 
Claim 114 is similar in scope to claim 104 and therefore rejected under the same rationale. 
Claim 115 is similar in scope to claim 105 and therefore rejected under the same rationale. 
Claim 116 is similar in scope to claim 106 and therefore rejected under the same rationale. 
Claim 117 is similar in scope to claim 107 and therefore rejected under the same rationale. 
Claim 118 is similar in scope to claim 108 and therefore rejected under the same rationale. 
Claim 119 is similar in scope to claim 109 and therefore rejected under the same rationale. 
Claim 120 is similar in scope to claim 110 and therefore rejected under the same rationale. 
Claim 121 is similar in scope to claim 111 and therefore rejected under the same rationale. 



Response to Arguments
Applicant's arguments have been considered, and Linner and Sojian have been combined to address the amended claim functionalities. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KIM (20140047373 A1) METHOD AND APPARATUS FOR PERFORMING CALCULATIONS IN CHARACTER INPUT MODE OF ELECTRONIC DEVICE (Paragraph 42)


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2-23-2022